DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10th, 2022 has been entered.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 06/10/2022 has been considered by the examiner. 
Response to Arguments
Applicant’s arguments, see pages 7-10, filed June 10th, 2022, with respect to the rejection(s) of claim(s) 1-2, 4-6, 10 & 12-19 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference (Rodriguez/US 20200022649 A1) that teaches the newly disclosed claim limitations in view of the references already applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20140336639 A1) in view of Maor (US 20160113709 A1) and Rodriguez (US 20200022649 A1).
Regarding claim 1, Young discloses a system for ablation (ablation device [abstract]) comprising 
an inner electrode assembly comprising an inner elongate shaft (first shaft 330 [0060], Figs. 11-13) and a distal electrode (electrodes 326 [0060], Figs. 11-13);
an outer electrode assembly comprising an outer elongate shaft (second shaft 320 [0060], Figs. 11-13) and a proximal electrode (electrodes 356 [0060], Figs. 11-13), wherein the outer electrode assembly defines a central passage (lumen 328 [0061], Figs. 11-13) configured to slidably receive the inner electrode assembly, wherein the distal electrode or the proximal electrode is axially moveable with respect to the other (first shaft 330 is slidably disposed within lumen 328 of second shaft 320 [0061]; electrodes are secured to respective shafts [0060]; therefore as shafts slide relative to each other, so too must the electrodes); and
an energy source configured to be electrically connected to the distal electrode and the proximal electrode (RF generator 6 configured to deliver ablation energy to electrodes 326 and 356 [0068]);
wherein one of the distal electrode and proximal electrode is part of a first expandable electrode array comprising two or more electrode elements moveable between an unexpanded position and an expanded position (first and second arrays 325, 350, either considered to be first, deployed via movement of respective shafts relative to each other including during use [0061]; arrays are understood to expand when exiting surrounding shafts given their illustrated deployed position [0061], Figs. 11-13).
Young fails to disclose that the energy source is configured to deliver a pulsed electric field (PEF). 
Maor, in an analogous device, discloses a generator configured to provide a pulsed electric field for non-thermal irreversible electroporation [0193]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to configure the generator of Young to provide a pulsed electric field as taught by Maor in order to perform irreversible electroporation and ablate tissue without the generation of heat that could damage extracellular components [0005]. 
Maor discusses the use of a sensor interface ([0174]: a sensor interface 559 Is provided, which detects parameters, for example, temperature and resistance) and implies the use of impedance measurements ([0169]: changes in tissue resistance over time during pulses are monitored to help determine if pulse parameters are efficacious in inducing electroporation; where impedance is related to resistance) but Young in view of Maor fail to disclose a sensing circuit connected to the distal electrode and the proximal electrode, wherein the sensing circuit is configured to generate at least one signal corresponding to an impedance measurement of tissue; and
wherein the impedance measurement of the tissue is used to generate a three-dimensional model of an ablation lesion.
Rodriguez, in an analogous device, discloses a sensing circuit (computing unit 1102) connected to the distal electrode and the proximal electrode ([0165]: a plurality of physical electrodes 1114 and/or sensors (optionally, the electrodes serve as the sensors); see diagram of the system in Fig. 1A, Fig. 2A shows an ablation device 103 with what is presumably proximal and distal electrodes), wherein the sensing circuit is configured to generate at least one signal corresponding to an impedance measurement of tissue ([0160]: the electrodes may function as the sensors, such as by transmitting from one electrode to a second electrode, where the second electrode functions as a sensor. Impedance may be measured between respective electrode pairs); and
wherein the impedance measurement of the tissue is used to generate a three-dimensional model of an ablation lesion ([0177]: electrodes 1114 are used to map out an anatomical space in which a procedure is to be performed, effectively producing a 3-D model of the space, optionally in parallel with performing the procedure; [0260]: dielectric mapping 1523 (e.g., mapping based on converting impedance measurements into dielectric properties attributable to tissue positions) potentially allows distinguishing within a mapped region between healthy, cellular tissue, and fibrotic (possibly after ablation) tissue in which cellular structure has been disrupted; where the fibrotic tissue is the ablation lesion if mapped after ablation). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the system of Young in view of Maor to include the sensing circuit of Rodriguez for the purpose of utilizing impedance measurements to distinguish and identify tissue regions of any type having distinctive dielectric properties (e.g., tissue types, tissue-post ablation, etc.) (Rodriguez: [0260]-[0261]). 
This further meets the limitations of claims 4-6, 10, and 13 respectively requiring the distal electrode to be part of a first expandable electrode array, the proximal electrode to be part of a second expandable electrode array comprising two or more electrode elements movable between an unexpanded position and an expanded position, the proximal electrode to be part of the first expandable electrode array, the two or more electrode elements of the first expandable electrode array being tines expandable from an unexpanded position within a sheath by a linear force. 
This further meets the limitations of claims 16-19 as the methods of claims 16-18 requiring an ablation probe comprising the structures of claim 1, expanding the electrode array, delivering the pulsed electric field to the distal and proximal electrodes, moving either the distal or proximal electrode axially with respect to the other, delivering the PEF during electrode movement, and estimating the effectiveness of the ablation based on the impedance measurement of the tissue (Rodriguez: Title: Estimation of Effectiveness of Ablation Adjacency) would inherently be carried out by the system of claim 1 under normal operation. See MPEP 2112.02 I. PROCESS CLAIMS — PRIOR ART DEVICE ANTICIPATES A CLAIMED PROCESS IF THE DEVICE CARRIES OUT THE PROCESS DURING NORMAL OPERATION.
Regarding claim 19, requiring the delivery of a second PEF after performing any of a number of electrode movements, Young states that if further ablation to increase lesion size is desired, electrodes 326, 356 of arrays 325, 350, respectively, may be deployed and previously discussed steps may be repeated [0069], including adjusting the distance between first and second arrays 325, 350 [0061] and energy delivery [0068]. Therefore, the method of claim 19 would also inherently be performed by the system of claim 1 under normal operation.  
Regarding claim 2, Young/Maor/Rodriguez disclose the system of claim 1 and Young further discloses wherein the expanded position of the first expandable electrode array includes at least a first expanded position and a second, further expanded position (electrodes 326 may be only partially deployed, or deployed incrementally, corresponding to various expanded positions given their parabolic shape and manner of deployment from shafts, [0065]), wherein the system is configured to deliver the PEF in the first expanded position and in the second expanded position (incremental deployment may occur during procedures [0065], thus it is understood that energy can be applied at any amount of deployment/expansion).
Regarding claim 12, Young/Maor/Rodriguez disclose the system of claim 1 and Young further discloses wherein the two or more electrode elements are movable by a radial-acting mechanism between the unexpanded position and the expanded position (parabolic shape of tines expands tines radially as they exit their respective shafts [0061], Figs. 11-13).
Regarding claim 14, Young/Maor/Rodriguez disclose the system of claim 1 and Young further discloses wherein the first expandable electrode array is an elongate electrode array (Figs. 11-13 show that the array is elongate) configured to contact an elongated portion of a vessel wall (array, when deployed within a vessel, would contact an elongated portion of a vessel wall). 
Regarding claim 15, Young discloses a system for ablation (ablation device [abstract]) comprising 
an inner electrode assembly comprising an inner elongate shaft (second shaft 320 [0060], Figs. 11-13) and a distal electrode array (first array 325 [0060], Figs. 11-13), the distal electrode array comprising two or more electrode tines (electrodes 326 [0060], Figs. 11-13) moveable by a linear force between an unexpanded position within the inner elongate shaft and an expanded position (first array 325 can be deployed by advancing the first shaft 330 distally relative to the second shaft 320 [or retracting the second shaft 320 proximally relative to the first shaft 330] until the first array 325 of electrodes 326 exit from a distal opening 362 at the distal end 322 of the second shaft 320 [0061]; therefore, force must be present for movement to occur, and expanded position is understood to occur based on parabolic shape of electrodes when exiting second shaft 320 in Figs. 11-13);
an outer electrode assembly comprising an outer elongate shaft (cannula 312 [0060], Figs. 11-13) and a proximal electrode array (second array 350 [0060], Figs. 11-13), the proximal electrode array comprising two or more electrode tines (electrodes 356 [0060], Figs. 11-13) moveable by a linear force between an unexpanded position within the outer elongate shaft and an expanded position (second array 350 can be deployed by advancing the second shaft 320 distally relative to the cannula 312 [or retracting the cannula 312 proximally relative to the second shaft 320] until the second array 350 of electrodes 356 exit from a distal opening 360 at the distal end 314 of the cannula [0061]; therefore, force must be present for movement to occur, and expanded position is understood to occur based on parabolic shape of electrodes when exiting cannula 312 in Figs. 11-13) wherein the outer electrode assembly defines a central passage configured to slidably receive the inner electrode assembly (second shaft 320 slidably disposed within lumen 318 of cannula 312 [0061], Figs. 11-13), wherein the distal electrode array or the proximal electrode array is axially moveable with respect to the other (first array 325 secured to first shaft 330 slidably disposed within second shaft 330 upon which second array 350 is secured, therefore, as sliding occurs, electrodes move axially with respect to each other [0060-0061]); and
an energy source configured to be electrically connected to the distal electrode array and the proximal electrode array (RF generator 6 configured to deliver ablation energy to electrodes 326 and 356 of arrays 325 and 350, respectively [0068]).
Young fails to disclose that the energy source is configured to deliver a pulsed electric field (PEF). 
Maor, in an analogous device, discloses a generator configured to provide a pulsed electric field for non-thermal irreversible electroporation [0193]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to configure the generator of Young to provide a pulsed electric field as taught by Maor in order to perform irreversible electroporation and ablate tissue without the generation of heat that could damage extracellular components [0005].
Maor discusses the use of a sensor interface ([0174]: a sensor interface 559 Is provided, which detects parameters, for example, temperature and resistance) and implies the use of impedance measurements ([0169]: changes in tissue resistance over time during pulses are monitored to help determine if pulse parameters are efficacious in inducing electroporation; where impedance is related to resistance) but Young in view of Maor fail to disclose a sensing circuit connected to the distal electrode array and the proximal electrode array, wherein the sensing circuit is configured to generate at least one signal corresponding to an impedance measurement of tissue; wherein the impedance measurement is used to estimate the size of an ablation lesion.  
Rodriguez, in an analogous device, discloses a sensing circuit (computing unit 1102) connected to the distal electrode array and the proximal electrode array ([0165]: a plurality of physical electrodes 1114 and/or sensors (optionally, the electrodes serve as the sensors); see diagram of the system in Fig. 1A, Fig. 2A shows an ablation device 103 with what is presumably proximal and distal electrodes), wherein the sensing circuit is configured to generate at least one signal corresponding to an impedance measurement of tissue ([0160]: the electrodes may function as the sensors, such as by transmitting from one electrode to a second electrode, where the second electrode functions as a sensor. Impedance may be measured between respective electrode pairs); 
wherein the impedance measurement is used to estimate the size of an ablation lesion ([0247]: Inferred ablation results 1560 may include one or more inferred results inferred from dielectric measurements by analytical calculations and/or machine learning techniques, for example, type of tissue (healthy or fibrotic, for example), size of a lesion; [0212]: dielectric measurements may include any measured dielectric parameters, for example: impedance, voltage etc.). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the system of Young in view of Maor to include the sensing circuit of Rodriguez for the purpose of utilizing impedance measurements to distinguish and identify tissue regions of any type having distinctive dielectric properties (e.g., tissue types, tissue-post ablation, etc.) (Rodriguez: [0260]-[0261]).
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20140336639 A1), Maor (US 20160113709 A1) and Rodriguez (US 20200022649 A1), in view of Kenneth (US 20210220038 A1).
Regarding claim 7, Young/Maor/Rodriguez disclose the system of claim 1, but fail to disclose wherein the system is configured to provide the distal electrode, the proximal electrode, and each of the two or more electrode elements of the first expandable electrode array with an individually controlled electric polarity.
Kenneth, in an analogous system, discloses wherein any number of individual electrodes can be operated independently including voltage levels and polarity [0078]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the system of Young/Maor/Rodriguez the individual electrode control as taught by Kenneth in order to allow for selective control of electrodes to customize treatment [0078]. 
This further meets the limitations of claim 20 as the method of claim 20 would inherently be performed by the device of claim 7 under normal operation. See MPEP 2112.02 I. as above. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20140336639 A1), Maor (US 20160113709 A1) and Rodriguez (US 20200022649 A1), in view of Anderson (US 20080269739 A1).
Regarding claim 8, Young/Maor/Rodriguez disclose the system of claim 1, but fail to disclose further comprising an intermediate electrode assembly comprising an intermediate elongate shaft and an intermediate electrode, the intermediate elongate shaft defining a central passage configured to slidably receive the inner electrode assembly, wherein the intermediate elongate shaft is configured to be received within the central passage of outer electrode assembly. 
Anderson, in an analogous system, discloses an intermediate electrode assembly comprising an intermediate elongate shaft (inner cannula 308 [0074], Fig. 17) and an intermediate electrode (electrodes 126 of array 324(2) [0074] which deploy from inner cannula 308 [0076], Fig. 17), the intermediate elongate shaft defining a central passage configured to slidably receive the inner electrode assembly (central lumen 316, inner probe 310 slidably disposed within inner cannula 308, [0074], Fig. 17), wherein the intermediate elongate shaft is configured to be received within the central passage of outer electrode assembly (inner cannula 308 slidably disposed within outer cannula 307 [0074], from which electrode array 324(3) is deployed Fig. 17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the system of Young/Maor/Rodriguez the intermediate electrode assembly and configuration as taught by Anderson in order to affect treatment by including more electrodes and greater adjustability [0076-0077].
Regarding claim 9, Young/Maor//Rodriguez/Anderson disclose the system of claim 8, and Anderson further discloses wherein the intermediate electrode is part of the first expandable electrode array (electrode array 324(2) is common to two electrode pairs respectively also consisting of arrays 324(1) and 324(3), either considered as the first expandable electrode array [0075]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20140336639 A1), Maor (US 20160113709 A1) and Rodriguez (US 20200022649 A1), in view of Buesseler (US 20150270634 A1).
Regarding claim 11, Young/Maor/Rodriguez disclose the system of claim 1, but fail to disclose wherein the two or more electrode elements are movable by a rotationally-acting mechanism between the unexpanded position and the expanded position.
Buesseler, in an analogous system, discloses wherein two or more electrode elements (of electrode assembly 33 [0033], Fig. 2) are movable by a rotationally-acting mechanism between the unexpanded position and the expanded position (annular actuator 37 allows for connection to electrode assembly and rotation to selectively configure the electrode assembly between collapsed and expanded configurations [0033]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the system of Young/Maor/Rodriguez the rotational-mechanism for deploying electrodes as taught by Buesseler in order to selectively configure the expansion of the electrode assembly [0033]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/           Examiner, Art Unit 3794        

/JOANNE M HOFFMAN/           Supervisory Patent Examiner, Art Unit 3794